UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                               Nos. 12-3401 and 12-3501


      Christ the King Manor, Inc. v. Secretary United States Department of Health


                               (M.D. Pa. No. 09-cv-02007)



                                         ORDER


        It appearing that counsel for appellants name was misspelled in the precedential
opinion issued today and that the correct spelling is Natirboff. It is hereby ORDERED
that the opinion is amended as follows:

Daniel K. Natirboff [ARGUED]
Capozzi & Associates
P.O. Box 5866
Harrisburg, PA 17110
Counsel for Appellants

The opinion has been corrected and uploaded to the docket.



For the Court,

/s/ Marcia M. Waldron
Clerk

Dated: September 19, 2013
tmk/cc: Daniel K. Natirboff, Esq.
        Jeffrey E. Sandberg, Esq.
        Sean A. Kirkpatrick, Esq.